EXHIBIT 99.1 DISH Network and EchoStar Statement Regarding Tivo ENGLEWOOD, Colo. – September 4, 2009 – DISH Network L.L.C., a subsidiary of DISH Network Corporation (Nasdaq: DISH), and EchoStar Technologies L.L.C., a subsidiary of EchoStar Corporation (Nasdaq: SATS), issued the following statement regarding recent developments in EchoStar Communications Corporation vs. Tivo: “We are pleased that the district court rejected Tivo’s request to award a billion dollars in sanctions and that it found that any violation of the injunction was not willful.While we disagree that any amount of sanctions was warranted, the decision confirms our belief that we designed around Tivo’s patent in good faith.We believe that we ultimately will prevail on appeal.”
